DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 14, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowers et al. (US 2016/0358101)

With respect to claim 1, Bowers discloses: An article of manufacture including a non-transitory computer-readable medium, having stored thereon program instructions that, upon execution by a computing device, cause the computing device to perform operations comprising: obtaining a representation of a machine learning workflow, wherein the machine learning workflow includes a plurality of data processing tasks, and wherein directed data dependencies exist between pairs of the data processing tasks and between portions of target data and instances of the data processing tasks ([0017], [0018], [0049]); 
executing the machine learning workflow, wherein executing the machine learning workflow comprises, for a particular data processing task of the plurality of data processing tasks, storing an output of the particular data processing task to a data storage ([0053], [0054]); 
receiving an indication of a modification to the machine learning workflow ([0056]); 
based on the machine learning workflow and the indication, generating a modified machine learning workflow (id.); and 
executing the modified machine learning workflow, wherein executing the modified machine learning workflow comprises: (i) loading the output of the particular data processing task, and (ii) using the output to determine an output of a different data processing task of the plurality of data processing tasks ([0018]).  

With respect to claim 2, Bowers discloses: wherein executing the machine learning workflow further comprises generating a first performance metric for the machine learning workflow, wherein executing the modified machine learning workflow further comprises generating a second performance metric for the modified machine learning workflow, and wherein the operations further comprise: providing an indication of the first performance metric and the second performance metric ([0068]).  

With respect to claim 3, Bowers discloses: wherein at least one data processing task of the plurality of data processing tasks includes data preprocessing ([0017], [0014]).  
With respect to claim 4, Bowers discloses: wherein at least one data processing task of the plurality of data processing tasks includes training a machine learning model ([0014]).  

With respect to claim 5, Bowers discloses: wherein receiving the indication of the modification to the machine learning workflow comprises receiving an indication of at least one change to one or more data processing tasks of the plurality of data processing tasks, and wherein executing the modified machine learning workflow further comprises: determining, for the plurality of data processing tasks, whether to re-compute outputs of the data processing tasks, to load previously stored outputs of the data processing tasks, or to do neither ([0024], [0031], the latter three elements are recited in the alternative and it is not incumbent on the examiner to find all three).

With respect to claims 14 and 15, they recite similar limitations as claims 1 and 5, respectively, and are therefore rejected under the same citations and rationale.

With respect to claim 20, it recites similar limitations as claim 1 and is therefore rejected under the same citations and rationale.

Allowable Subject Matter
Claims 6-13, 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WISSAM RASHID/Primary Examiner, Art Unit 2195